DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “fight path” should be corrected to “flight path”.  Appropriate correction is required.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  9 respectfully of prior U.S. Patent No. 10198003. This is a statutory double patenting rejection.
The wording is the same except that this application splits the limitations of 003’s Claim 9 into Claim 1 and Claim 12(composite image), which means this application’s Claim 12 and ‘003’s Claim 9 are the same scope. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 6, & 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 6, 15, & 1 of U.S. Patent No. 10198003. Although the claims at issue are not identical, they are not patentably distinct from each other. The application’s claims 1 & 13 are not patentably distinct because an “image based on the plurality of images” is anticipated by a “composite image” as recited in 003’s claims 9 & 1. The application’s claim 2 is not patentably distinct because “monitoring for a user touch on the display” is anticipated by “user operation is a pinch-in operation” as recited in 003’s claim 6. See Figure 19 and 21 of 003. Similarly, this application’s Clai 6 is anticipated by 003’s Claim 15. 
This application
U.S. Patent No. 10198003
Method claim 1
Method Claim 9
2
6
6
15
System claim 13
System claim 1



Claims  3, 4, 5, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, 19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  6 & 7 of U.S. Patent No. 10198003 in view of Kugelmass (U.S. PGPub # 2014/0316616). 
Claim 6 of 003 teaches “pinch-in operation” which is anticipates “user touch” as recited in application’s claims 3, 4, & 5. Claim 6 of 003 does not teach: “changing the target position.” However, Kugelmass teaches does teach “changing target position” in at least paragraph 41, 52, and 59. Therefore, it would be obvious to modify 003’s “pinch-in” operation in view of Kugelmass to be able change the target position of the vehicle using touch operation in order to give the user more control of the system and reduce flight time by correcting errors in real-time.
Claim 7 of 003 teaches “a hovering machine” as recited in application’s claims 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, and 19. Claim 7 of 003 does not teach a “flight path”, “automatic flight”, nor “detecting the obstacle.” However, Kugelmass does teach “flight path” and “automatic flight” in at least paragraph 11, 12, 23, and 32 and “detecting the obstacle” in at least paragraph 81. Therefore, it would be obvious to modify 003’s “hovering machine” in view of Kugelmass to include a flight path, and obstacle detection as taught by Kugelmass. The motivation for this modification would be to allow for effective path planning reducing error and run-time, automatic flight to reduce errors from user input, and the capability of detecting obstacles to avoid crashing, reduce cost of repairs / maintenance, and ensure the operation would be completed.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the vehicle position" in page 1 line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends changing “the vehicle position” in claim 1 to “a vehicle position.” This would also fix the issue within claim 5.
Dependent claims 2-12 are also rejected because they do not resolve Claim 1’s deficiencies. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kugelmass (U.S. PGPub # 2014/0316616)

Re claim 1, Kugelmass teaches:
A vehicle control method- comprising: capturing, via at least one camera attached to a vehicle, a plurality of images (at least paragraph 12)
generating a display image based on the plurality of images, and displaying the generated image on a display (at least paragraph 110 and Figure 2 item S100)
and generating a target position based on an input position of the user operation on the display, the input position representing a target position, wherein the target position information includes a direction from the vehicle position to the target position in a real coordinate system (at least paragraph 27, 56, and Figure 2 and 6)

Kugelmass does not explicitly teach:
operating the vehicle according to a user operation on a portion of the generated display on the display

does teach operating the vehicle according to user operation on a “digital map” within at least paragraph 56: “As shown in FIG. 6, a second method S200 for imaging a ground area includes: within a user interface, receiving a selection for a mission type, receiving a selection for a set of interest points on a digital map of a physical area, and receiving a selection for a resolution of a geospatial map in Block S210…” Additionally, Kugelmass teaches within paragraph 104: “Block S160 can additionally or alternatively pass the set of images from the UAV(s)--with accompanying data and parameters--to a third party mapping service for assembly into the orthorectified geospatially-accurate visual map. Block S160 can then include distributing the map to a client or customer, such as by transmitting a digital map file to the client over a computer network.” This shows the system is capable of using the set of images from the UAV as a digital map (as used within the method taught in paragraph 56).
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kugelmass and utilize a set of images gathered from the UAV as the digital map used for operation. The motivation behind this modification would be to be able to operate in areas that have not yet been mapped, or where a digital map isn’t already available, and also to see real images of the areas as part of the map.

Re claim 2, Kugelmass teaches:
The vehicle control method according to claim 1, further comprising: monitoring for a user touch on the display, the display being a touch panel (at least paragraph 27, 58, and Figure 2)
Within at least paragraph 27 and 58, Kugelmass teaches a user interface implemented on a smartphone, laptop, tablet, or desktop computer.

Re claim 3, Kugelmass teaches:
The vehicle control method according to claim 2, further comprising: changing the target position in response to the user touch detected during the monitoring (at least paragraph 27 and 58, and Figure 2)
Kugelmass teaches monitoring for user touch on a tablet or smartphone in at least paragraph 27 and 58
Kuglemass shows an example touch-screen selection process in Figure 2
Kugelmass teaches modifying flight paths in real-time in at least paragraphs 41, 52, and 59

Re claim 4, Kugelmass teaches:
The vehicle control method according to claim 3, wherein: the changing includes changing the target position to an object that is displayed on the touch panel and touched by the user touch (at least paragraphs 27, 58, and Figure 2)
Kugelmass teaches monitoring for user touch on a tablet or smartphone in at least paragraph 27 and 58
Kuglemass shows an example touch-screen selection process in Figure 2
Kugelmass teaches modifying flight paths in real-time in at least paragraphs 41, 52, and 59

Re claim 5, Kugelmass teaches:
The vehicle control method according to claim 3, wherein in response to the changing of the target position, changing the direction of the vehicle from the vehicle position to the target (at least paragraphs 27, 58, and Figure 2)
Kugelmass teaches monitoring for user touch on a tablet or smartphone in at least paragraph 27 and 58
Kuglemass shows an example touch-screen selection process in Figure 2
Kugelmass teaches modifying flight paths in real-time in at least paragraphs 41, 52, and 59. A modification to the flight path of the vehicle is interpreted to be equivalent to “changing the direction of the vehicle from the vehicle position to the target.”



Re claim 12, Kugelmass teaches:
The vehicle control method according to claim 1, further comprising: forming the display image as a composite image based on the plurality of images (at least paragraph 57, 59, 69, and 84)
Within at least paragraph 57, 59, 69, and 84, Kuglemass teaches “image stitching” which is interpreted to be equivalent to forming a composite image based on a plurality 
of images.

Claims 6-10 & 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kugelmass (U.S. PGPub # 2014/0316616) in view of Rischmuller (U.S. PGPub # 2012/0232718)

Re claim 6, Kugelmass does not teach:
The vehicle control method according to claim 1, wherein the operating includes operating a hovering vehicle with a camera 

does teach “The vehicle control method according to claim 1, wherein the operating includes operating a hovering vehicle with a camera” in at least paragraph 62 and 75, and Figure 1. Rischmuller teaches a camera in at least paragraph 62: “The drone 10 has four coplanar rotors 12 driven by motors that are controlled independently by an integrated navigation and attitude control system. It is provided with a forward-looking, first camera 14 for obtaining an image of the scene towards which the drone is heading~.” Rischmuller teaches a hovering vehicle in at least paragraph 75: “The drone also possesses an automatic and self-contained system for stabilizing hovering flight, corresponding to an autopilot mode...” 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kugelmass in view of Rischmuller to utilize the hovering vehicle within the system taught by Kugelmass. The motivation for this modification would be to allow the system taught by Kugelmass to take off and land vertically, requiring less space for takeoff / landing and less setup time. Additionally, the ability to hover allows the system time to process data and / or wait for instructions without traveling; reducing time spent traveling in the wrong direction and increases overall efficiency of run-time.

Re claim 7, Kugelmass teaches:
The vehicle control method according to claim 6, wherein the operating includes flying the (at least paragraph 11, 12, 23, and 32)

Kuglemass does not teach a hovering vehicle.
However, Rischmuller does teach a hovering vehicle in at least paragraph 62 and 75, and Figure 1. Rischmuller teaches a camera in at least paragraph 62: “The drone 10 has four coplanar rotors 12 driven by motors that are controlled independently by an integrated navigation and attitude control system. It  Rischmuller teaches a hovering vehicle in at least paragraph 75: “The drone also possesses an automatic and self-contained system for stabilizing hovering flight, corresponding to an autopilot mode~.” 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kugelmass in view of Rischmuller to utilize the hovering vehicle within the system taught by Kugelmass. The motivation for this modification would be to allow the system taught by Kugelmass to take off and land vertically, requiring less space for takeoff / landing and less setup time. Additionally, the ability to hover allows the system time to process data and / or wait for instructions without traveling; reducing time spent traveling in the wrong direction and increases overall efficiency of run-time.

Re claim 8, Kugelmass teaches:
The vehicle control method accordingly to claim 6, wherein the operating includes autonomous flight of the vehicle for at least a portion of a flight path (at least paragraph 11 and 12)
Within at least paragraph 11, Kugelmass teaches an “autopilot module” that is capable of controlling the actuators, and propulsion assembly of the air vehicle.
Within paragraph 12, Kugelmass teaches: “In this implementation, the UAV mobile computing device 150 assembly can thus fly without direct human control (e.g., based on a computer- or human-generated flight path).”

Re claim 9, Kugelmass teaches:
The vehicle control method according to claim 6, wherein the (at least paragraph 81)
Within paragraph 81, Kugelmass teaches: “Furthermore, in this example, Block S230 can select the landing site for the UAV from a previous geospatial map generated from images captured in a previous mission, identify an obstruction proximal the landing site from the previous geospatial map, and define the first landing path and the second landing path that avoid the obstruction.”

Kugelmass does not teach a hovering vehicle.
However, Rischmuller does teach a hovering vehicle in at least paragraph 62 and 75, and Figure 1. Rischmuller teaches a camera in at least paragraph 62: “The drone 10 has four coplanar rotors 12 driven by motors that are controlled independently by an integrated navigation and attitude control system. It is provided with a forward-looking, first camera 14 for obtaining an image of the scene towards which the drone is heading~.” Rischmuller teaches a hovering vehicle in at least paragraph 75: “The drone also possesses an automatic and self-contained system for stabilizing hovering flight, corresponding to an autopilot mode~.” 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kugelmass in view of Rischmuller to utilize the hovering vehicle within the system taught by Kugelmass. The motivation for this modification would be to allow the system taught by Kugelmass to take off and land vertically, requiring less space for takeoff / landing and less setup time. Additionally, the ability to hover allows the system time to process data and / or wait for instructions without traveling; reducing time spent traveling in the wrong direction and increases overall efficiency of run-time.

Re claim 10, Kugelmass teaches:
The vehicle control method according to claim 9, wherein in response to the (at least paragraph 81)
Within paragraph 81, Kugelmass teaches: “Furthermore, in this example, Block S230 can select the landing site for the UAV from a previous geospatial map generated from images captured in a previous mission, identify an obstruction proximal the landing site from the previous geospatial map, and define the first landing path and the second landing path that avoid the obstruction.”

Re claim 13, Kugelmass teaches:
A vehicle control system, comprising: a (at least paragraph 12)
a wireless interface (at least paragraph 12, 27, 58, and Figure 2)
Kugelmass teaches “transmit images and associated information wirelessly” within at least paragraph 12.
Kugelmass teaches a wireless interface in at least paragraph 27 and 58, and shows an example in Figure 2.
a controller including a touch panel display (at least paragraph 27, 58, and Figure 2)
controller circuitry configured to communicate wirelessly with the (at least paragraph 12, 27, 58, and Figure 6)
Kugelmass teaches “transmit images and associated information wirelessly” within at least paragraph 12.
Kugelmass teaches a wireless interface in at least paragraph 27 and 58, and shows an example in Figure 6.
the controller circuitry is configured to operate the (at least paragraph 27, 56, and Figure 2 and 6)
Within paragraph 27, Kugelmass teaches: “Block S110 can receive the selection through a user interface implemented on a website, a native application executing on a personal or company-issue computing device (e.g., a smartphone, laptop, tablet, desktop computer), a specialized local flight control station, or any other suitable device. In one example, the user interface depicts a map, and Block S110 receives mouse or touch selections for vertices of a polygon, wherein Block S110 connects the vertices by straight lines to form a polygon encompassing the area to be imaged, or the "area of interest," as shown in FIG. 2.” This process is shown in Figure 2.
Within paragraph 56, Kugelmass teaches: “within a user interface, receiving a selection for a mission type, receiving a selection for a set of interest points on a digital map of a physical area, and receiving a selection for a resolution of a geospatial map in Block S210.” This process is shown in Figure 6.

Kugelmass does not explicitly teach:
generate a display image on the touch panel display in response to the plurality of images received from the 
generate a target position based on an input position of the user operation on the touch panel display, the input position representing a target position, the target position information 

However, Kugelmass does teach operating the vehicle according to user operation on a “digital map” within at least paragraph 56: “As shown in FIG. 6, a second method S200 for imaging a ground area includes: within a user interface, receiving a selection for a mission type, receiving a selection for a set of interest points on a digital map of a physical area, and receiving a selection for a resolution of a geospatial map in Block S210…” Additionally, Kugelmass teaches within paragraph 104: “Block S160 can additionally or alternatively pass the set of images from the UAV(s)--with accompanying data and parameters--to a third party mapping service for assembly into the orthorectified geospatially-accurate visual map. Block S160 can then include distributing the map to a client or customer, such as by transmitting a digital map file to the client over a computer network.” This shows the system is capable of using the set of images from the UAV as a digital map (as used within the method taught in paragraph 56).
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kugelmass and utilize a set of images gathered from the UAV as the digital map used for operation. The motivation behind this modification would be to be able to operate in areas that have not yet been mapped, or where a digital map isn’t already available, and also to see real images of the areas as part of the map.

Kugelmass does not teach:
A vehicle control system, comprising: a hovering vehicle including: at least one camera configured to capture a plurality of images
a plurality of motor driven rotors,
hovering vehicle circuitry configured to control operations of the at least one camera, communications performed on the wireless interface, and the plurality of motor driven rotors
the controller circuitry is configured to operate the hovering vehicle according to a user operation on a portion of the display image displayed on the touch panel display

However, Rischmuller does teach a hovering vehicle in at least paragraph 62 and 75, and Figure 1. Rischmuller teaches a camera and a plurality of motor driven rotors in at least paragraph 62: “The drone 10 has four coplanar rotors 12 driven by motors that are controlled independently by an integrated navigation and attitude control system. It is provided with a forward-looking, first camera 14 for obtaining an image of the scene towards which the drone is heading~.” Rischmuller teaches a hovering vehicle in at least paragraph 75: “The drone also possesses an automatic and self-contained system for stabilizing hovering flight, corresponding to an autopilot mode~.” 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Kugelmass in view of Rischmuller to utilize the hovering vehicle within the system taught by Kugelmass. The motivation for this modification would be to allow the system taught by Kugelmass to take off and land vertically, requiring less space for takeoff / landing and less setup time. Additionally, the ability to hover allows the system time to process data and / or wait for instructions without traveling; reducing time spent traveling in the wrong direction and increases overall efficiency of run-time.

Re claim 14, Kugelmass teaches:
The vehicle control system according to claim 13, wherein the controller circuitry is configured to change the target position to a new target position in response to another input position of (at least paragraph 27 and 58, and Figure 2)
Kugelmass teaches monitoring for user touch on a tablet or smartphone in at least paragraph 27 and 58
Kuglemass shows an example touch-screen selection process in Figure 2
Kugelmass teaches modifying flight paths in real-time in at least paragraphs 41, 52, and 59

Re claim 15, Kugelmass teaches:
The vehicle control system according to claim 14, wherein in response to the change of the target position, the controller circuitry is configured to direct a change direction of the (at least paragraphs 27, 58, and Figure 2)
Kugelmass teaches monitoring for user touch on a tablet or smartphone in at least paragraph 27 and 58
Kuglemass shows an example touch-screen selection process in Figure 2
Kugelmass teaches modifying flight paths in real-time in at least paragraphs 41, 52, and 59. A modification to the flight path of the vehicle is interpreted to be equivalent to “changing the direction of the vehicle from the vehicle position to the target.”

Re claim 16, Kugelmass teaches:
The vehicle control system according to claim 13, wherein the (at least paragraph 11 and 12)
Within at least paragraph 11, Kugelmass teaches an “autopilot module” that is capable of controlling the actuators, and propulsion assembly of the air vehicle.
Within paragraph 12, Kugelmass teaches: “In this implementation, the UAV mobile computing device 150 assembly can thus fly without direct human control (e.g., based on a computer- or human-generated flight path).”

Kugelmass does not teach a hovering vehicle.
However, Rischmuller does teach a hovering vehicle in at least paragraph 62 and 75, and Figure 1. Rischmuller teaches a camera in at least paragraph 62: “The drone 10 has four coplanar rotors 12 driven by motors that are controlled independently by an integrated navigation and attitude control system. It is provided with a forward-looking, first camera 14 for obtaining an image of the scene towards which the drone is heading~.” Rischmuller teaches a hovering vehicle in at least paragraph 75: “The drone also possesses an automatic and self-contained system for stabilizing hovering flight, corresponding to an autopilot mode~.” 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kugelmass in view of Rischmuller to utilize the hovering vehicle within the system taught by Kugelmass. The motivation for this modification would be to allow the system taught by Kugelmass to take off and land vertically, requiring less space for takeoff / landing and less setup time. Additionally, the ability to hover allows the system time to process data and / or wait for instructions without traveling; reducing time spent traveling in the wrong direction and increases overall efficiency of run-time.

Re claim 17, Kugelmass teaches:
The vehicle control system according to claim 13, wherein the (at least paragraph 81)
Within paragraph 81, Kugelmass teaches: “Furthermore, in this example, Block S230 can select the landing site for the UAV from a previous geospatial map generated from images captured in a previous mission, identify an obstruction proximal the landing site from the previous geospatial map, and define the first landing path and the second landing path that avoid the obstruction.”

Kugelmass does not teach a hovering vehicle.
However, Rischmuller does teach a hovering vehicle in at least paragraph 62 and 75, and Figure 1. Rischmuller teaches a camera in at least paragraph 62: “The drone 10 has four coplanar rotors 12 driven by motors that are controlled independently by an integrated navigation and attitude control system. It is provided with a forward-looking, first camera 14 for obtaining an image of the scene towards which the drone is heading~.” Rischmuller teaches a hovering vehicle in at least paragraph 75: “The drone also possesses an automatic and self-contained system for stabilizing hovering flight, corresponding to an autopilot mode~.” 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kugelmass in view of Rischmuller to utilize the hovering vehicle within the system taught by Kugelmass. The motivation for this modification would be to allow the system taught by Kugelmass to take off and land vertically, requiring less space for takeoff / landing and less setup time. Additionally, the ability to hover allows the system time to process data and / or wait for instructions without traveling; reducing time spent traveling in the wrong direction and increases overall efficiency of run-time.


Re claim 18, Kugelmass teaches:
The vehicle control system according to claim 17, wherein in response to the (at least paragraph 81)
Within paragraph 81, Kugelmass teaches: “Furthermore, in this example, Block S230 can select the landing site for the UAV from a previous geospatial map generated from images captured in a previous mission, identify an obstruction proximal the landing site from the previous geospatial map, and define the first landing path and the second landing path that avoid the obstruction.”

Kugelmass does not teach a hovering vehicle.
However, Rischmuller does teach a hovering vehicle in at least paragraph 62 and 75, and Figure 1. Rischmuller teaches a camera in at least paragraph 62: “The drone 10 has four coplanar rotors 12 driven by motors that are controlled independently by an integrated navigation and attitude control system. It is provided with a forward-looking, first camera 14 for obtaining an image of the scene towards which the drone is heading~.” Rischmuller teaches a hovering vehicle in at least paragraph 75: “The drone also possesses an automatic and self-contained system for stabilizing hovering flight, corresponding to an autopilot mode~.” 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kugelmass in view of Rischmuller to utilize the hovering vehicle within the system taught by Kugelmass. The motivation for this modification would be to allow the system taught by Kugelmass to take off and land vertically, requiring less space for takeoff / landing and less setup time. Additionally, .





Claims 11 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kugelmass (U.S. PGPub # 2014/0316616) in view of Rischmuller (U.S. PGPub # 2012/0232718) and Wang (U.S. Patent # 9056676).

Re claim 11, modified Kugelmass does not teach:
The vehicle control method according to claim 10, wherein the changing a flight operation includes at least one of moving into a hovering state, and stopping an automatic flight.

However, Wang does teach “The vehicle control method according to claim 10, wherein the changing a flight operation includes at least one of moving into a hovering state, and stopping an automatic flight” within at least column 17, lines 14 thru 30, and column 61, lines 34 through 42. 
Within column 17, lines 14 thru 30, Wang teaches: “If an obstruction is provided in the UAV's flight path or flight trajectory to take off from the vehicle, the UAV may wait to take off until the obstruction has been cleared. In another example, the UAV may have already taken off or about to take off, and the UAV path may be altered to avoid the obstruction. For example, the UAV may be ascending to take off from the vehicle. However, if an obstruction is in the way, the UAV altitude may be increased faster, may be maintained, or may be decreased to avoid the obstruction.” 
column 61, lines 34 through 42 Wang teaches: “A self-propelled aerial vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position.”
From these exerts, it is shown that the invention taught by Wang is capable of sensing an obstruction and hovering to avoid the obstruction. Therefore, it would be obvious for one having ordinary skill in the art before the effective filing date to modify Kugelmass in view of Rischmuller, and further in view of Wang to include the hovering obstruction avoidance technique within the system. The motivation for this modification would be to accurately address the obstruction without using machine learning / AI, and ensure that the obstruction is avoided, reducing the risk of a crash.


Re claim 19, modified Kugelmass does not teach:
The vehicle control system according to claim 18, wherein the hovering vehicle circuitry is configured to change the flight operation of the hovering vehicle to at least one of changing into a hovering state, and stopping an automatic flight

However, Wang does teach “The vehicle control method according to claim 10, wherein the changing a flight operation includes at least one of moving into a hovering state, and stopping an automatic flight” within at least column 17, lines 14 thru 30, and column 61, lines 34 through 42. 
Within column 17, lines 14 thru 30, Wang teaches: “If an obstruction is provided in the UAV's flight path or flight trajectory to take off from the vehicle, the UAV may wait to take off until the 
Within column 61, lines 34 through 42 Wang teaches: “A self-propelled aerial vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position.”
From these exerts, it is shown that the invention taught by Wang is capable of sensing an obstruction and hovering to avoid the obstruction. Therefore, it would be obvious for one having ordinary skill in the art before the effective filing date to modify Kugelmass in view of Rischmuller, and further in view of Wang to include the hovering obstruction avoidance technique within the system. The motivation for this modification would be to accurately address the obstruction without using machine learning / AI, and ensure that the obstruction is avoided, reducing the risk of a crash.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naderhirn (U.S. PGPub # 2014/0168420)
Naderhirn teaches an analogous system of a camera mounted drone utilizing image stitching techniques.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666